

ADDENDUM TO CONSULTING AGREEMENT


THIS ADDENDUM is entered into and made effective this 3rd day of May 2007 (the
“Effective Date”), BY and BETWEEN Public Company Management Corporation (the
“Company”), a Nevada corporation, and Trae O'Neil High, (the “Consultant”), and
modifies that certain Consulting Agreement, attached hereto as Exhibit A (the
“Agreement”), dated April 12, 2007, between the Company and the Consultant. The
Company and the Consultant are collectively referred to herein as the “Parties”
and each as a “Party”. All capitalized terms used in this Addendum and not
otherwise defined have the meanings set forth in the Agreement.


WHEREAS, the Company wishes to obtain the additional services of the Consultant
as Treasurer and Chief Financial Officer to serve as the principal financial
officer and principal accounting officer (collectively, “CFO”);


WHEREAS, the Consultant wishes to provide these additional services as interim
CFO to the Company in the capacity of an independent contractor;


WHEREAS, the Company wishes to provide Consultant with an incentive (the “Client
Stock Incentive”) in the form of common stock which the Company holds of its
clients for Consultant’s services as an executive officer of the Company, and
Consultant wishes to receive such incentive;


NOW, THEREFORE, in consideration of the terms, conditions, agreements and
covenants contained herein and in the Agreement (the receipt and sufficiency of
which are acknowledged by each party), and in reliance upon the representations
and warranties contained in the Agreement, the Parties hereto agree as follows:


Section 1. Engagement. The Company hereby engages the services of the Consultant
for the position of CFO of the Company, and the Consultant hereby accepts such
engagement and agrees to perform the services to the best of his ability and in
accordance with terms and conditions of this Addendum and the Agreement.


Section 2. Duration. The Company shall retain the Consultant as CFO during the
Term of the Agreement. The parties may extend this period as provided in Section
1.2 of the Agreement.


Section 3. Duties. The Consultant shall, pursuant to this Addendum and the
Agreement, perform all duties customarily performed by a person with like titles
and positions of a small, publicly-held corporation engaged in a business
similar to the Company’s business, which includes, but is not limited to the
following:



 
(a)
Financial and Accounting Oversight - Maintain the Company’s “disclosure controls
and procedures” (as defined in the Securities Exchange Act of 1934 Rules
13a-15(e) and 15d-15(e)) and “internal control over financial reporting” (as
defined in the Securities Exchange Act of 1934 Rules 13a-15(f) and 15d-15(f));
assist in evaluating the effectiveness of the Company’s disclosure controls and
procedures as of the end of each fiscal quarter and the effectiveness of the
Company’s internal control over financial reporting as of the end of each fiscal
year; assist in evaluating any change in the Company's internal control over
financial reporting, that occurred during each of the fiscal quarters that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting; evaluate, design and coordinate
accounting functions for the Company; communicate with the Board of Directors or
Audit Committee, if applicable, or both regarding the Company’s disclosure
controls and procedures, internal control over financial reporting or any
changes or revisions thereto; and establish financial policies and procedures
for the Company.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(b)
Financial Management - direct the Company’s overall financial plans and
accounting policies, designs and coordinate financial management, accounting and
statistical data and reports as required to measure the Company’s financial
performance; oversee all financial functions including accounting, budget,
credit, insurance, tax and treasury; analyze current and projected cash balances
and invests available funds to maximize income within guidelines established by
the Board of Directors; coordinate the budget process for operating and capital
budgets to provide an effective planning and performance measurement tool;
direct and manage the financial programs and supporting information systems of
the Company to include budgeting, receipt of revenue, expenditure of funds and
conservation of assets; establish and maintain financial records systems in
accordance with GAAS and accounting principles; coordinate the preparation of
financial statements, financial reports, special analyses and information
reports; develop, implement, interpret and coordinate the application of
finance, accounting, billing and audit procedures; provide strategic
consultation and representation to management on financial issues, to include
financial analysis and projections, cost identification and allocation, and
revenue and expense analyses; provide consultative support to management in
planning initiatives, through management and financial information analyses,
reports and recommendations; establish and implement short- and long-range
organizational goals, objectives, policies, and operating procedures; monitor
and evaluate operational effectiveness; effect changes needed for improvement;
develop and direct the implementation of strategic business and/or operational
plans, projects, programs, and systems, as appropriate to the objectives of the
Company; provide strategic and operational direction to the Company’s finance
and accounting departments; assist CEO in establishing financial strategic
objectives and operating policies and procedures to ensure attainment of
corporate objectives; evaluate results within business to determine if financial
objectives are being met; and responsible for the direction of the following
functions: finance, accounting, bonding, risk management, project controls and
information technology.

 
(c)
Financial Due Diligence of Clients - Perform due diligence reviews of financial
information of current and potential clients of the Company; conduct pre-client
business qualification screening and financial forecasting; and negotiate and
develop consulting services and other contracts with clients.



Section 4. Cash Compensation. The term “Cash Compensation” shall mean $180,000
at the annualized rate, to be billed by Consultant in monthly installments of
$15,000.


Section 5. Client Stock Incentive. For each client whose securities the Company
held as marketable securities as of March 31, 2007, as reflected on the stock
roll forward schedule, attached hereto as Exhibit B (the “Schedule”), on the
Effective Date, the Consultant shall receive four percent (4%) of the securities
of such client as reflected on the Schedule. For each client whose securities
the Company held as non-marketable securities as of March 31, 2007, as reflected
on the Schedule, on the date that such securities of each of such clients are
first cleared for quotation on the over-the-counter Bulletin Board (the “OTCBB”)
or the Pink Sheets or listed on a national exchange, the Consultant shall
receive four percent (4%) of the securities of such client as reflected on the
Schedule. The Consultant shall have the right to receive four percent (4%) of
the securities of each client that the Company receives, or otherwise would
receive without taking this sentence into account, after March 31, 2007, at such
time as such securities of each of such clients are first cleared for quotation
on the OTCBB or the Pink Sheets or listed on a national exchange; provided,
however, that Consultant is serving as an executive officer of the Company at
the time of such clearance.


 
 

--------------------------------------------------------------------------------

 
 
Section 5. Entire Agreement. The Agreement and this Addendum represent the
entire understanding and agreement between the parties hereto and there are no
representations or warranties, express or implied, statutory or otherwise other
than set forth in the Agreement and this Addendum and there are no agreements
collateral hereto other than as are expressly set forth or referred to therein
and herein. The Agreement and this Addendum cannot be amended or supplemented
except by a written agreement executed by both parties hereto, provided that if
the Company becomes listed on the Amex, NASDAQ or NYSE, the Company and the
Consultant shall reasonably renegotiate the terms of the Agreement and this
Addendum to the extent such terms are inconsistent with the rules and
regulations of such exchange or quotation system.


Section 5. Incorporation by Reference. The terms of the Agreement, to the extent
not otherwise modified by this Addendum, shall be incorporated herein by this
reference and such terms shall be terms hereof.


IN WITNESS WHEREOF the undersigned have duly executed this Addendum as of the
date set out on the first page of this Addendum.


PUBLIC COMPANY MANAGEMENT CORPORATION




/s/ Stephen Brock                                               
Stephen Brock, President & CEO




CONSULTANT




/s/ Trae O'Neil High                                           
Trae O'Neil High
 
 
 
 

--------------------------------------------------------------------------------

 